GENERAL SECURITY AGREEMENT THIS GENERAL SECURITY AGREEMENT is dated for reference the 16th day of January, 2012 and made, BETWEEN: NAKED BOXER BRIEF CLOTHING INC., a company incorporated under the Canada Business Corporations Act (Corporation No. 7177348) and having an address at 2-34346 Manufacturers Way, Abbotsford, British Columbia, CanadaV2S7M1 (the “Debtor”) AND: SEARCH BY HEADLINES.COM CORP., a company incorporated under the laws of the State of Nevada and having an address at 3250 Oakland Hills Court, Fairfield, California, USA94534 (the “Secured Party”) ARTICLE 1 DEFINITIONS Definitions In this Agreement the following words and phrases will have the meanings set out below unless the parties or the context otherwise require(s): (a) “Act” means the Personal Property Security Act of British Columbia and the regulations thereunder, as amended, restated or replaced by successor legislation of comparable effect; (b) “Agreement” or “this Agreement” means this Agreement including all recitals and schedules hereto, as modified, amended, restated or replaced from time to time; (c) “Collateral” means all of the Debtor’s present and after-acquired personal property and interests therein of every nature and kind and wherever situate, including all personal property and interests therein now or hereafter held by the Debtor in trust for any person(s) or by any person(s) in trust for the Debtor. including all proceeds (including proceeds) derived therefrom that are present or after-acquired personal property or other assets or undertaking of any nature or kind, tangible or intangible, legal or equitable, wherever the same may be situate, (including proceeds derived directly or indirectly from any dealing with the personal property charged hereby (including proceeds), all rights to insurance payments and other payments as indemnity or compensation for loss thereof or damage thereto, and all payments made in total or partial discharge or redemption of securities, instruments, chattel paper or intangibles (including accounts) comprised therein); (d) “Debtor” means the party so described above and its successors and assigns, whether immediate or derivative; (e) “Encumbrances” means all security interests, assignments, mortgages, hypothecs, pledges, liens, claims, charges, (whether fixed or floating), or encumbrances whatsoever; (f) “Events of Default” means the events of default described in Article7 of this Agreement and “Event of Default” means any one of them; (g) “Intellectual Property” in respect of a Person means present and after acquired intellectual or industrial property of that Person, including, without limitation, all patents, patent applications, inventions, copyright (whether registered or not), copyright applications, trademarks, (whether registered or not), trademark applications, trade names, moral and personality rights, industrial designs (whether registered or not), industrial design applications, trade secrets, know-how, confidential and other proprietary information, and contractual rights and any and all covenants not to compete in favour of that Person, and all income, royalties, damages, payments and claims now and hereafter due and or payable to that Person with respect thereto; (h) “Obligants” means the Debtor and all (other) Persons who are from time to time liable to the Secured Party for the payment, observance or performance of the whole or any portion of the Secured Obligations, whether directly or indirectly, absolutely or contingently, jointly, severally or jointly and severally and includes all Persons who from time to time otherwise become liable for, or who agree to indemnify the Secured Party for any loss, costs or damages as a result of the failure of any other Persons to pay, observe or perform any of the Secured Obligations and “Obligant” means any of them; (i) “Other Document” means any instrument or document other than this Agreement which evidences, secures or evidences or secures the payment, observance, observance and performance of the Secured Obligations in whole or in part; (j) “Persons” or “Person” means and includes any individual, sole proprietorship, corporation, partnership, bank, joint venture, trust, unincorporated association, association, institution, entity, party or government (whether national, federal, provincial, state, municipal, city, county or otherwise and including any instrumentality, division, agency, body or department thereof); 2 (k) “Permitted Encumbrances” means as of any particular time in respect of any particular Collateral, any of the following: (i) liens for taxes, assessments or governmental charges or levies not at the time due and delinquent or the validity of which is being contested in good faith at the time by the Debtor and in respect of which the Debtor has set aside on its books reserves reasonably considered by it to be adequate therefor, and provided that the Secured Party is satisfied with the adequacy of such reserves; (ii) the Encumbrance resulting from the deposit of cash or obligations as security when the Debtor has required to do so by governmental or other public authority or by normal business practice in connection with contracts, licences or tenders or similar matters in the ordinary course of business and for the purpose of carrying on the same or to secure Workers’ Compensation, surety or appeal bonds or to secure costs of litigation when required by law; (iii) public and statutory obligations which are not due or delinquent, and security given to a public utility or any municipality or governmental or other public authority when required by such utility or other authority in connection with the operations of the Debtor; (iv) any Encumbrance in favour of the Secured Party; and (v) any Encumbrance consented to in writing by the Secured Party; (l) “Secured Obligations” means the obligations of the Debtor to the Secured Party (including all future advances and re-advances) whether direct or indirect, absolute or contingent, joint, several or joint and several, matured or not, extended or renewed, wherever and however incurred, of whatever nature or kind and whether or not evidenced or secured by any Other Document, or provided for herein; and (m) “Secured Party” means the party so described above and its successors and assigns, whether immediate or derivative. Applicability of Act Words used in this Agreement that are defined in the Act will have the respective meanings ascribed to them in the Act, unless otherwise defined herein. 3 ARTICLE 2 SECURITY INTEREST Creation of Security Interest For valuable consideration and as continuing security for the payment, observance and performance of each and all of the Secured Obligations: (a) Fixed Security Interest:the Debtor: (i) grants to the Secured Party (who takes from the Debtor) a continuing security interest in the Collateral; (ii) grants, mortgages and charges the Collateral to the Secured Party by way of a fixed and specific charge; and (iii) absolutely assigns the Collateral to the Secured Party; (b) Floating Charge:the Debtor grants to the Secured Party a floating charge over all of the Debtor’s present and after-acquired right, title, interest and benefit in and to: (i) all property, assets and undertaking of every nature and kind and wherever situate and not subject to the fixed security interest described in the immediately preceding subparagraph (a) (including all real, immovable and leasehold property and all buildings, structures, fixtures and improvements and easements, rights of way, privileges, benefits, licences, profits and other rights, whether connected with or appurtenant to such property or otherwise); and (ii) all of its goodwill and uncalled capital; and (c) Intellectual Property:without limiting the generality of the foregoing, the Debtor grants to the Secured Party, by way of a mortgage and charge, a security interest in all its Intellectual Property and all proceeds thereof and therefrom, renewals thereof, accessions thereto and substitutions therefor. Exceptions There shall be excepted out of or excluded from the assignment(s), charge(s) and or security interest(s) created by this Agreement: (a) Last 10 Days of Lease:the last 10 days of the term created by any lease or agreement therefor (but the Debtor shall stand possessed of the reversion thereby remaining upon trust to assign and dispose thereof to any third party as the Secured Party shall direct); 4 (b) Consumer Goods:any consumer goods of the Debtor; and (c) Agreements Requiring Consent:with respect to each agreement or other asset that requires the consent or approval of another party thereto for the creation of a security interest or charge therein, the security interests or charges created hereby will not become effective therein until all such consents or approvals have been obtained, or until such other assurances as may be acceptable to the Secured Party have been received, but until then the Debtor shall stand possessed of such asset in trust to dispose of as the Secured Party may direct. There shall be excepted out of or excluded from the assignment provided for in subparagraph2.1(a)(iii), all Intellectual Property now or hereafter included in the Collateral. Attachment The Debtor acknowledges that value has been given, the security interests hereby created attach upon the execution of this Agreement (or in the case of any after acquired property, upon the date of acquisition thereof by or on behalf of the Debtor) and the Debtor has (or in the case of after acquired property will have) rights in the Collateral. Purchase Money Security Interests The Debtor acknowledges that the security interest created hereunder secures advances made and future advances to be made by the Secured Party to the Debtor for the purpose of enabling the Debtor to acquire rights in the Collateral. Multiple Debtors It is understood that if the Debtor is comprised of more than one Person, the charges created by the Debtor hereunder pursuant to Section 2.1 hereof shall be interpreted to be charges created by each such Person in respect of both its individually owned or acquired present and future property and the property now or hereafter held by it with one or more other such Persons as if that Person had granted such charges either alone or jointly with one or more other such Persons pursuant to Section 2.1 hereof. ARTICLE 3 SECURED OBLIGATIONS Secured Obligations This Agreement, the Collateral and the security and other interests hereby created are in addition to and not in substitution for any other security interest now or hereafter held by the Secured Party from the Debtor or from any other Person whomsoever and will be general and continuing security for the payment, performance and observance of the Secured Obligations. 5 ARTICLE 4 DEBTOR'S RPRESENTATIONS AND WARRANTIES General The Debtor makes the representations and warranties set out in this paragraph 4.1 to and for the benefit of the Secured Party: (a) Incorporation:The Debtor, if a body corporate, is duly incorporated, properly organized and validly existing under the federal laws of Canada; (b) Power and Authority:The Debtor has full power and lawful authority: (i) to own real and personal property; and (ii) to borrow and guarantee the repayment of money and grant security therefor (including this Agreement and the security interest and any floating charge hereby created); (c) Proceedings and Enforceability:The Debtor, if a body corporate or partnership, represents and warrants that this Agreement is granted in accordance with resolutions of the directors (and of the shareholders as applicable) or the partners, as the case may be, of the Debtor or the general partner of the Debtor as the case may be and all other matters and things have been done and performed so as to authorize and make the execution and delivery of this Agreement and the performance of the Secured Obligations hereunder, a valid and legally binding obligation of the Debtor enforceable in accordance with its terms, subject only to bankruptcy, insolvency or other statutes or judicial decisions affecting the enforcement of creditors’ rights generally and to general principles of equity; (d) No Actions or Material Adverse Changes:There is no action or proceeding pending or, to the knowledge of the Debtor, threatened against the Debtor before any court, administrative agency, tribunal, arbitrator, government or governmental agency, and there is no fact known to the Debtor and not disclosed to the Secured Party which might involve any material adverse change in the properties, business, prospects or condition of the Debtor, or which question the validity of this Agreement or any other material agreement to which the Debtor is a party (or the Debtor’s ability to perform its obligations under this Agreement) and there are no outstanding judgments, writs of execution, work orders, injunctions, directives against the Debtor or its properties; (e) Non-Conflict:Neither the execution nor the performance of this Agreement requires the approval of any regulatory agency having jurisdiction over the Debtor nor is this Agreement in contravention of or in conflict with the articles, by-laws or resolutions of the directors (or shareholders) of the Debtor, or of the provisions of any agreement to which the Debtor is a party or by which any of its property may be bound or of any statute, regulation, by-law, ordinance or other law, or of any judgment, decree, award, ruling or order to which the Debtor or any of its property may be subject; 6 (f) No Default:The Debtor is not in breach or default under any agreement to which it is a party which if not cured would have a material adverse effect upon the Debtor or the Collateral; (g) No Liens:Except for Permitted Encumbrances, the Debtor has paid and discharged all claims and demands of all employees, contractors, subcontractors, material men, mechanics, carriers, warehousemen, landlords, and other like persons, and all governmental taxes, assessments, withholdings, remittances, charges, levies, and claims levied or imposed, which, if unpaid, become or might become an Encumbrance upon any or all of the properties, assets, earnings, or operations of the Debtor; (h) Ownership and Collateral Free of Encumbrances:The Debtor is the owner of or has rights in the Collateral free and clear of all Encumbrances whatsoever save only Permitted Encumbrances.The Debtor has not, within the last 60 days, acquired rights in the Collateral from a vendor, lessor or other person where its chief executive office or principal residence is, or within the last 60 days has been, located outside of British Columbia; (i) No Other Corporate Names or Styles:The Debtor does not now carry on business under or use any name or style other than the names specified in this Agreement; (j) Chief Executive Office:The Debtor has its chief executive office at the location described in Schedule“A”; (k) Location of Collateral:The Collateral will be maintained (or in the case of mobile goods based) at the locations described in Schedule“A” or at any other location in British Columbia or any other jurisdictions disclosed in Schedule“A”; (l) Insurance:The Collateral is insured in accordance with the terms hereof; (m) Serial Numbered Goods:The type, make (or manufacturer), model and serial number of each motor vehicle, trailer, manufactured home, boat, outboard motor and aircraft included in the Collateral and which is not inventory is set out in Schedule“A”; (n) Legal and Trade Names:Each name of the Debtor (including its name in any French or combined English-French form) is set out on the first page hereof, and the Debtor has not had, used, or carried on business under, and will not at any time have, use or carry on business under, any other name (including any French or combined English-French form) except as disclosed in Schedule“A” or upon giving 15 days’ prior written notice to the Secured Party; 7 (o) Rights in Collateral:No Person other than the Debtor has any rights in the Collateral except as noted in Schedule“A”; (p) Solvency:the assets of the Debtor exceeds its liabilities and the Debtor is able to meet its obligations as the same become due; and (q) Intellectual Property: (i) Ownership:The Debtor is the owner of the Intellectual Property applications and registrations (if any) described in Schedule“A”; there are no outstanding claims of ownership by third parties in respect of such registrations and applications; and all are valid and in good standing; (ii) Trade Marks:All trade-mark and industrial designs described in Schedule“A” have been in continuous use and that use has been proper in relation to the wares and/or services of Debtor; only the Debtor has used the trade-marks, or if there are any third party users of the Debtor’s trade-marks, such third party users are properly licensed to use such trade-marks; (iii) Assignments:All assignments and Other Document affecting the Debtor’s Intellectual Property rights have been disclosed and provided to the Secured Property; (iv) Claims:There are no outstanding or threatened claims or proceedings with respect to the Debtor’s Intellectual Property; and (v) Third Party Intellectual Property:All necessary assignments and license agreements have been properly executed by the Debtor for use of third party Intellectual Property. ARTICLE 5
